Exhibit 10.1

 

NOTEHOLDERS AGREEMENT

 

THIS AGREEMENT, by and among BroadVision, Inc., a Delaware corporation, (the
“Company”) and the other signatories hereto, is effective as of October 21, 2005
(the “Agreement”).

 

RECITALS

 

WHEREAS, Portside Growth & Opportunity Fund, SF Capital Partners Ltd., Kings
Road Investments Ltd., Provident Premier Master Fund, Ltd. (collectively, the
“Investors”) and the Company have entered into that certain Securities Purchase
Agreement dated as of November 10, 2004, as amended on July 25, 2005 (the
“Purchase Agreement”); and

 

WHEREAS, pursuant to the terms of the Purchase Agreement the Company issued
senior subordinated secured convertible notes to the Investors (the “Notes”);
and

 

WHEREAS, the Investors comprise the Required Holders (as defined in the Notes);

 

WHEREAS, the Company and the Investors that are parties to this Agreement wish
to modify the Notes as set forth below; and

 

WHEREAS, Section 17 of the Notes states in part that any change or amendment to
the Notes can be accomplished with the written consent without a meeting of the
Required Holders.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of these premises and for other good and valid
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

 

1.                                       Definitions.  Capitalized terms not
defined in this Agreement shall have the meaning ascribed to them in the Notes.

 

2.                                       Amendment of Notes.  Pursuant to
Section 17 of the Notes, each of the Notes held by the Investors is hereby
amended such that, as of the date of this Agreement, the “Change of Control
Redemption Price” shall be equal to 120%.

 

3.                                       Payment Obligations.  The Company
acknowledges that its untimely payment of interest due October 1, 2005
constitutes an Event of Default under Section 4(a)(v) of the Notes.  As a
result, each Investor is entitled to the Event of Default Redemption Price equal
to 120% with respect to such Investor’s Notes, as if each Investor had delivered
an Event of Default Redemption Notice, without further action on the part of
such Investor and without regard to any subsequent cure of such Event of Default
by the Company or any subsequent Event of Default that would otherwise result in
a lower Event of Default Redemption Price.  Such Event of Default Redemption
Price shall be payable to a given Investor upon the earlier of: (a) the
Company’s receipt of an Event of Default Redemption Notice or Change of Control
Redemption Notice, and (b) (i) with respect to the Principal, in accordance with
the Company’s Installment

 

--------------------------------------------------------------------------------


 

Amount payment obligations, and (ii) with respect to the excess of the Event of
Default Redemption Price over the Principal, December 31, 2005.

 

4.                                       Redemption Right.  Prior to
November 16, 2005, no Investor shall request or require that the Company redeem
all or any portion of such Investor’s Note, by delivery to the Company of an
Event of Default Redemption Notice or otherwise, and any Event of Default
Redemption Notice received by the Company from an Investor prior to the date of
this Agreement is hereby rescinded and is of no force or effect.  In no event
shall anything contained in this Agreement provide the right on the part of the
Company to refrain from paying, or impair or affect the right on the part of any
Investor to receive, Installment Amounts when due pursuant to the terms of the
Notes.

 

5.                                       No Waiver.  Except as expressly set
forth in this Agreement, nothing herein shall be deemed to operate as a waiver
of the exercise of any power, right or privilege of any Investor or Holder under
the Notes or the Purchase Agreement.

 

6.                                       Counterparts.  This Agreement may be
executed in any number of counterparts, each of which shall be an original, but
all of which together shall constitute one instrument.

 

7.                                       Governing Law.  This Agreement shall be
governed in all respects by the laws of the State of New York, without giving
effect to conflict of law principles thereof.  Each party hereby irrevocably
submits to the exclusive jurisdiction of the state and federal courts sitting in
The City of New York, Borough of Manhattan, for the adjudication of any dispute
hereunder or in connection herewith or with any transaction contemplated hereby
or discussed herein, and hereby irrevocably waives, and agrees not to assert in
any suit, action or proceeding, any claim that it is not personally subject to
the jurisdiction of any such court, that such suit, action or proceeding is
brought in an inconvenient forum or that the venue of such suit, action or
proceeding is improper.  Each party hereby irrevocably waives personal service
of process and consents to process being served in any such suit, action or
proceeding by mailing a copy thereof to such party at the address for such
notices to it under the Purchase Agreement and agrees that such service shall
constitute good and sufficient service of process and notice thereof.  Nothing
contained herein shall be deemed to limit in any way any right to serve process
in any manner permitted by law.  EACH PARTY HEREBY IRREVOCABLY WAIVES ANY RIGHT
IT MAY HAVE, AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE ADJUDICATION OF ANY
DISPUTE HEREUNDER OR IN CONNECTION WITH OR ARISING OUT OF THIS AGREEMENT OR ANY
TRANSACTION CONTEMPLATED HEREBY.

 

8.                                       Independent Nature of Buyers’
Obligations and Rights.  The obligations of each Investor hereunder are several
and not joint with the obligations of any other Investor, and no Investor shall
be responsible in any way for the performance of the obligations of any other
Investor hereunder or for any other Investor’s representations or warranties
hereunder.  Nothing contained herein, and no action taken by any Investor
pursuant hereto, shall be deemed to constitute the Investors as a partnership,
an association, a joint venture or any other kind of entity, or create a
presumption that the Investors are in any way acting in concert or as a group
with respect to such obligations or the transactions contemplated hereby.  Each
Investor confirms that it has independently participated in the negotiation of
the transaction contemplated hereby

 

2

--------------------------------------------------------------------------------


 

with the advice of its own counsel and advisors.  Each Investor shall be
entitled to independently protect and enforce its rights, including, without
limitation, the rights arising out of this Agreement, and it shall not be
necessary for any other Investor to be joined as an additional party in any
proceeding for such purpose.

 

[Signature page follows]

 

3

--------------------------------------------------------------------------------


 

The parties hereto have executed this Agreement as of the date first set forth
above.

 

 

COMPANY:

 

 

 

 

BROADVISION, INC.

 

 

 

 

 

 

 

By:

/s/ Pehong Chen

 

 

 

Name: Pehong Chen

 

 

Title: CEO

 

 

 

 

INVESTORS:

 

 

 

 

PORTSIDE GROWTH & OPPORTUNITY FUND

 

 

 

 

 

 

 

By:

/s/ Jeffrey Smith

 

 

 

Name: Jeffrey Smith

 

 

Title: Authorized Signatory

 

 

 

 

SF CAPITAL PARTNERS LTD.

 

 

 

 

 

 

By:

/s/ Michael A. Roth

 

 

 

Name: Michael A. Roth

 

 

Title: Authorized Signatory

 

 

 

 

KINGS ROAD INVESTMENTS LTD.

 

 

 

 

 

 

 

By:

/s/ Brandon L. Jones

 

 

 

Name: Brandon L. Jones

 

 

Title: Authorized Signatory

 

 

 

 

 

 

 

PROVIDENT PREMIER MASTER FUND, LTD.

 

 

 

 

 

 

 

By:

/s/ Steven Winters

 

 

 

Name: Steven Winters

 

 

Title: Attorney-in-Fact

 

4

--------------------------------------------------------------------------------

 